Citation Nr: 1214959	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Attorney Amrit K. Sidhu


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

An acquired psychiatric disability, to include schizoaffective disorder, was not shown in active service or within one year after service discharge, and there is no competent and probative evidence of a link between any current acquired psychiatric disability and active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  May 2008 and August 2008 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he has had private treatment.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).

The Veteran had a VA examination in January 2010, and an opinion from a VA psychiatrist was obtained in September 2011 with a February 2012 addendum.  The record does not reflect that they are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The conclusions were supported with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Psychoses are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is claiming service connection for an acquired psychiatric disability, claimed as schizoaffective disorder.  The STRs show that in June 1965 he requested psychiatric help.  He was noted to be disturbed, hated France, where he was stationed, and wanted to "bust something up."  The Veteran spoke with the treating provider for 10 minutes, and felt that he could handle himself until the psychiatrist would be on duty the following day.  The STRs do not indicate that the Veteran had any follow up treatment, and at his August 1966 separation examination he was noted to be normal from a psychiatric standpoint.  Furthermore, the Veteran indicated on an August 1966 medical history report that he had never had any nervous trouble of any sort, to include depression or excessive worry.

The Veteran reported at an April 1997 VA examination that he experienced depression while serving in France after receiving a "Dear John" letter from his wife.  He said he drank heavily at that time and started throwing chairs while in a club.  The military police took him to a hospital, where he was evaluated by a psychiatrist who told him that he was having an adjustment reaction to his stressor.  The VA examiner noted that the Veteran's mood was depressed and that his affect was blunted.  There was no loosening of association or flight of ideation.  He denied hallucinations and was not delusional.  His insight was impaired and judgment was fair.  He was oriented to time, place, person, and purpose.  Short-term and long-term memory was grossly intact.  The Veteran was diagnosed with depressive disorder NOS, and alcohol dependence.

The Veteran received in-patient VA treatment from November 2000 to January 2001 due to alcohol abuse, polysubstance abuse, and a seizure disorder.  In November 2000 he reported that he had never been treated for a psychiatric disorder.  Behavioral observations and testing indicated that the Veteran might have had cognitive difficulties, which would interfere with his ability to fully participate in addiction treatment.  His diagnosis in November 2000 was alcohol dependence with physiological dependence and cognitive disorder NOS, with visual pattern agnosia.

VA treatment notes from April 2007 to May 2008 indicate that at mental health treatment, the Veteran's chief complaints included post epilepticus anxiety, depression, dementia, seizure disorder, and paranoid delusions.  In October 2007 it was noted that he had had a seizure disorder since 1967 and that he had experienced mood-congruent auditory hallucinations since early 2007.  At March 2008 treatment the Veteran reported experiencing a delusion that a Sgt. H was coming after him to force him back into the Army.  At treatment later in March 2008, he was diagnosed with schizoaffective disorder.  In May 2008 the Veteran reported that he had been frequently bothered by auditory and visual hallucinations of Sgt. H persecuting him.

W.D.P., a VA staff psychiatrist, wrote in a September 2008 statement that the Veteran had been treated in his clinic for a schizoaffective disorder, and that the predominant symptom was that Sgt. H was pursuing him to coerce him back into service.  The Veteran had auditory and visual hallucinations of Sgt. H and frequently barricaded himself in his home to ward off Sgt. H's advances.  Dr. P opined that while schizoaffective disorder had not been diagnosed at the time of the Veteran's service, the psychic trauma he suffered during service had contributed significantly to the disorder.  

In May 2009, Dr. P wrote that he had reviewed the Veteran's claims file and felt that the Veteran's schizoaffective disorder, as likely as not, began during military service.  The Veteran's schizoaffective disorder was among the most severe that he had encountered in his psychiatric practice, and the Veteran's quality of life had been markedly impaired by chronic paranoid delusions and dysphoria.  The Veteran had obtained only partial relief from his treatment.  He was taking several medications for his psychiatric disorders.  Dr. P did not provide a rationale of why he felt that the schizoaffective disorder began during military service.  Therefore, this opinion cannot be given probative value by the Board.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran had a VA examination in January 2010.  He said that he had a cyst removed from his left ear during military service and that when he returned to the barracks Sgt. H yelled, cursed, and pointed a finger at him.  Ms. S, the Veteran's partner of the last 20 years, told the examiner that for the past 10 years the Veteran had been awake almost every night because he was afraid that Sgt. H would take him back into the military.  He would barricade himself in his room and sometimes had a knife.  The Veteran was described as socially withdrawn and isolated, and he was often depressed and cried frequently.  The examiner noted that December 2002 treatment records indicated that the Veteran had some permanent brain damage secondary to a coma, and that he had repeated seizures, which damaged the memory portion of the brain.  

On examination, the Veteran's psychomotor activity was lethargic, speech slow, attitude towards the examiner guarded, affect flat, and mood hopeless and dysphoric.  The Veteran presented as inattentive but was able to complete six digits forward and four backwards, which was within normal limits.  However, he was unable to independently complete a questionnaire.  The Veteran was oriented to person, time and place, and some thought disorder symptoms were present.  Thought content included paranoid ideation, and he had paranoid delusions.  The Veteran had visual hallucinations that were not persistent, did not have obsessive or ritualistic behavior, did not have panic attacks, and denied homicidal ideation, but said that he would protect himself if Sgt. H was present.  He had suicidal thoughts but no intent to act on them.  Impulse control was fair and memory was normal.  

The Veteran was diagnosed with dementia, NOS, cognitive disorder, NOS, and alcohol dependence and cocaine abuse in remission.  The examiner opined that, taken together, the Veteran's symptoms were more likely than not related to dementia arising from multiple etiologies occurring within the past 10 years, and the examiner did not feel that the Veteran had schizoaffective disorder.  It was noted that the incident during military service discussed in the STRs was acute and transient and was therefore not consistent with a service-connected schizoaffective disorder.  The Veteran indicated that his preoccupation with Sgt. H began in the past five to ten years.  The medical records showed that the Veteran's forgetfulness and direction-finding difficulties became prominent around when he was hospitalized for seizures, a head injury, and a coma.  The examiner noted that delusions, depressed mood, and behavioral disturbances can occur in individuals who have cognitive impairment.  The STRs do not support that the Veteran was experiencing psychotic symptoms when he was treated in July 1965 in France.  The examiner concluded that it was more likely than not that the Veteran was experiencing persecutory delusions, depressed mood, behavioral disturbance (i.e. agitation), and variable cognitive functioning due to multiple etiologies.  

An examination report addendum changed the diagnosis to depressive disorder NOS and dementia disorder NOS.  There was no change in the opinion of etiology.  

Dr. P wrote in an August 2010 statement that the Veteran was treated in his clinic for schizoaffective disorder, and that his predominant symptom was a persistent paranoid delusion that Sgt. H was trying to coerce him back into active duty.  He opined that the Veteran's intense and dysfunctional reactions to stress during active-duty service were more likely than not an early manifestation of the schizoaffective disorder, which had so severely affected his life.  The rationale was that schizoaffective disorder typically has its onset during early adulthood and the Veteran was 22 to 24 years old during military service.  The Veteran's past abuse of drugs and alcohol was as likely as not initiated as an attempt at self-medication, thus representing a consequence rather than a cause of his mental illness.

In a September 2011 opinion provided at the request of the Board, L.M.C.-M., M.D., a VA staff psychiatrist, diagnosed the Veteran with dementia due to multiple etiologies.  Dr. C-M did not feel that the Veteran met the diagnostic criteria for schizoaffective disorder.  She opined that it is unlikely that there is a causal connection between the diagnosis of dementia and the Veteran's military service.  Her rationale included a statement that there was no documented psychiatric treatment or evidence of cognitive impairment during military service.  In a February 2012 opinion addendum, Dr. C-M wrote that the psychiatric treatment that the Veteran had during service was consistent with an acute adjustment reaction and the schizophrenia appears to have been diagnosed in 2008, which was well after the Veteran was found to have cognitive disorder secondary to multiple etiologies.  Making a diagnosis of schizophrenia in the face of a cognitive disorder associated with head trauma, substance abuse and cerebrovascular disease would be extremely difficult even if the Veteran had symptoms consistent with schizophrenia.  Dr. C-M also noted that it is extremely rare to see symptoms of schizoaffective disorder manifest themselves for the first time at age 66 and that personality changes, mood symptoms, behavioral disturbance, and psychotic symptoms were common features of dementia.

Dr. P wrote in a November 2011 statement that due to the difficulty of obtaining a detailed clinical history from the Veteran, criterion B under DSM-IV-TR for schizophrenia has not and probably cannot be proven.  However, Dr. P felt that the Veteran's symptoms of depression, hallucinations and delusions were not explainable as features of dementia due to their severity.  If schizoaffective disorder was not an acceptable diagnosis, psychotic disorder, NOS and depressive disorder, NOS could be substituted.

M.S., M.D., a VA staff psychiatrist, wrote in an undated statement submitted in February 2012 that she had reviewed the record and the Veteran met the criteria for schizophrenia.  He had thought disorder, which was represented by illogical speech.  It was likely as not caused or exacerbated by service.  The rationale was that the Veteran tried to commit suicide in 1971 and that he admitted at the time to have taken a lot of aspirin since discharge from service and that his head hurt a lot.  The Veteran also started to have functional and occupational decline at that time.  The Veteran had also been diagnosed with a personality disorder, which could be difficult to differentiate from schizophrenia.  

Probative value cannot be given to Dr. S's opinion because the record does not show that the Veteran attempted to commit suicide in 1971.  There are no treatment records from 1971 indicating that the Veteran attempted to commit suicide and none of the psychiatric histories from his treatment records or VA examinations indicate a suicide attempt.  An April 1997 VA examination report states that the Veteran had never had psychiatric treatment.  Since Dr. S's rationale is based on a factual error, her opinion cannot be considered.  See Nieves-Rodriguez, supra.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).

C.K.G., Ph.D. wrote in an undated statement submitted in February 2012 that the Veteran met the criteria for schizoaffective disorder, cognitive disorder, and alcohol dependence in sustained, full remission.  Dr. G opined that it was at least as likely as not that there was a causal connection between the currently diagnosed acquired schizoaffective disorder and military service.  The Veteran had persistent paranoid delusions associated with Sgt. H, and the claims file does not show delusional thought content associated with anyone else.  However, later in his statement, Dr. G wrote that there was no evidence to support a claim that the Veteran had symptoms during service that would progress into a mental health disorder or that the Veteran had a mental health disorder during service.  Dr. G did not explain the time gap between service and when the Veteran began having delusions about Sgt. H and did not discuss whether the other disorders he diagnosed the Veteran with could be related to the delusions.  Therefore, little probative value can be given to Dr. G's opinion that there was a causal connection between acquired schizoaffective disorder and military service.  See Nieves-Rodriguez, supra.

Dr. G also opined that it was unlikely that there was a causal connection between the cognitive disorder, NOS and military service.  Cognitive impairment occurred over 20 years after military service and the Veteran was able to complete 63 hours towards an associate degree about 10 years after military service.  It was also unlikely that there was a causal connection between the Veteran's military service and his alcohol dependence in sustained full remission.  The STRs do not show any problematic alcohol use and there are no treatment records indicating that the Veteran used alcohol due to his military service.

The Veteran is competent to report symptoms related to a psychiatric disability, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, as a layperson, the Veteran is not competent to render a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Of the competent opinions that can be given probative value, the Board finds the opinions from the January 2010 VA examiner and from Dr. C-M to be of more probative value than Dr. P's August 2010 opinion and Dr. G's February 2012 opinion.  Dr. P and Dr. G found that the Veteran had schizoaffective disorder and that it was more likely related to military service.  The VA examiner diagnosed the Veteran with depressive disorder, NOS and dementia disorder, NOS and opined that the symptoms were more likely related to dementia from etiologies that occurred in the past 10 years.  Dr. C-M diagnosed the Veteran with dementia due to multiple etiologies and opined that it was unlikely that there was a causal connection with military service.  Dr. P noted that schizoaffective disorder usually has its onset in early adulthood and that the Veteran's reaction to stress in service was more likely than not an early manifestation.  However, Dr. P did not explain the nearly three decades after service in which the Veteran did not report having psychiatric symptoms.  Dr. G, who based his opinion on the fact that the Veteran's current delusions were related to Sgt. H, also did not discuss this time gap.

In contrast, Dr. C-M wrote that it would be extremely rare for symptoms of schizoaffective disorder to manifest themselves for the first time at age 66, and she felt that the in-service symptoms were an acute adjustment reaction.  Furthermore, she noted that personality changes, mood symptoms, behavioral disturbance, and psychotic symptoms were common features of dementia.  She also noted that the diagnosis of schizophrenia from treatment was well after the Veteran was found to have cognitive disorder secondary to multiple etiologies.  The VA examiner also felt that the Veteran did not have schizoaffective disorder.  Since the in-service incident was acute and transient, it was not consistent with service-connected schizoaffective disorder.  The VA examiner's opinion was the only one of record to consider the Veteran's medical treatment, and she noted a decline in cognitive functioning when he was hospitalized for seizures, a head injury and a coma.  It was noted that delusions, depressed mood, and behavioral disturbances can occur in individuals who have cognitive impairment.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The VA examiner's and Dr. C-M's opinions are given greater probative value the Dr. P's and Dr. G's opinions because of their discussions of the entire history, including the time gap between active service and when the Veteran was diagnosed with schizoaffective disorder at treatment, and the fact that cognitive impairment manifested before such diagnosis.  Furthermore, the VA examiner also discussed the Veteran's medical treatment.

Given the absence of any applicable presumptions and the Board's review of the competent evidence regarding a link between the acquired psychiatric disability, to include schizoaffective disorder, and service, the preponderance of the evidence is against the service connection claim.  There is no doubt to be resolved, and service connection is not warranted.

 
ORDER

Service connection for an acquired psychiatric disability, to include schizoaffective disorder, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


